                       Case 5:20-cv-03664-LHK Document 133-1 Filed 04/13/21 Page 1 of 10

                                                         EXHIBIT A
                                      Brown, et al., v. Google LLC (20-cv-03664-LHK)
Dispute                   Dispute                      Status of Disputes Identified by         Status as of 4/13/21 Hearing
  No.                                                     Plaintiffs (as of 4/7/21 Joint
                                                             Submission – Dkt. 129)
   1      Selection of Google custodians: The     On April 5, the parties filed a joint         RESOLVED
4/13/21   parties have a dispute regarding which  submission regarding Plaintiffs’ request to
          Google employees to include as document add seven additional custodians and           This dispute regarding
          custodians                              Google’s proposed compromises. Dkt. 127.      additional custodians is set
                                                  Plaintiffs are continuing to assess the       forth in Dkt. 127.
                                                  extent to which there should be other
                                                  custodians based on additional discovery      For each of the following
                                                  from Google.                                  custodians, there will be 10
                                                                                                identical search terms, to be
                                                                                                negotiated by the parties by
                                                                                                4/23/21. If parties are unable
                                                                                                to agree, proposed terms may
                                                                                                be submitted to the Court for
                                                                                                selection.

                                                                                                Sundar Pichai is a custodian
                                                                                                for the period June 1, 2008-
                                                                                                Dec. 31, 2010,

                                                                                                Brian Rakowski is a
                                                                                                custodian for the period June
                                                                                                1, 2008-Dec. 31, 2010, without
                                                                                                prejudice to Plaintiffs seeking
                                                                                                additional years upon a
                                                                                                showing of good cause.

                                                                                                Narayanan, Hannemann,
                                                                                                Miraglia, Roy-Chowdhury,
                                                                                                Micklitz (more fully identified
                                                                                                @ Dkt. 127) are custodians for

                                                             1
                       Case 5:20-cv-03664-LHK Document 133-1 Filed 04/13/21 Page 2 of 10

                                                         EXHIBIT A
                                      Brown, et al., v. Google LLC (20-cv-03664-LHK)
                                                                                                   the period June 1, 2014-
                                                                                                   present.

                                                                                                   Keith Enright is not a
                                                                                                   custodian, without prejudice to
                                                                                                   Plaintiffs seeking a change in
                                                                                                   status upon a showing of good
                                                                                                   cause.

   2      Google’s search terms: The parties have   Plaintiffs’ Position: Plaintiffs made a        Parties are to continue their
4/13/21   a dispute regarding which search terms    search term proposal on January 29.            robust meet and confer efforts.
          Google should apply to identify           Google responded on February 25, without       If a resolution is not reached,
          potentially responsive documents.         any counterproposal. Plaintiffs sent follow    the Parties may address this
                                                    ups on March 1, 4, and 12. Google made a       issue jointly in not more than
                                                    counterproposal on April 6. Plaintiffs         two pages to be included in the
                                                    requested additional information. Plaintiffs   Parties’ joint submission on
                                                    will make a counterproposal and propose        April 23, 2021.
                                                    that the parties make a joint submission on
                                                    or before April 23 regarding any dispute.

                                                    Google’s Position: Plaintiffs’ proposal
                                                    included facially overbroad and
                                                    burdensome terms like “URL,” “illegal,
                                                    “control!” and “priva*,” untethered to any
                                                    of the specific 150 RFPs that they
                                                    propounded and that resulted in over 5
                                                    million hits when tested. Plaintiffs refused
                                                    to revise any of their overbroad and
                                                    burdensome search terms. Google drafted a
                                                    counterproposal that paired reasonable and
                                                    proportionate search terms with Plaintiffs’
                                                    RFPs, which it provided on April 6. The
                                                    parties are continuing to meet and confer.

                                                              2
                       Case 5:20-cv-03664-LHK Document 133-1 Filed 04/13/21 Page 3 of 10

                                                         EXHIBIT A
                                      Brown, et al., v. Google LLC (20-cv-03664-LHK)
   3      Google’s production of Plaintiffs’       Plaintiffs’ Position: The parties are         RESOLVED
4/13/21   data: The parties have a dispute         submitting a proposed order that will
          regarding Plaintiffs’ RFP No. 18:        result in Google producing a subset of        This dispute is over the form
          “Documents concerning Plaintiffs,        documents responsive to this request.         of consent to be received from
          including Plaintiffs’ use of Google      Plaintiffs anticipate that Google’s           Plaintiffs for release of their
          services, all data collected by Google   production will be incomplete, as             data. Given the Court’s ruling
          from and regarding Plaintiffs, and       Google takes the position that data from      on this very issue in the related
          Google’s use of all data collected by    Plaintiffs’ devices are not data              Calhoun matter, the Parties
          Google from and regarding Plaintiffs.”   concerning Plaintiffs. Google also            should have been able to
                                                   proposed to limit production to some but      resolve without Court
                                                   not all of the data collected by Google       intervention. The form of
                                                   from and concerning Plaintiffs. For           consent approved in Calhoun
                                                   example, although Google admits it            is sufficient for this case.
                                                   collects data while Plaintiffs browse         Consents to be emailed by
                                                   privately, and that Google has continued      Plaintiffs from their subject
                                                   to do that even after Plaintiffs filed this   Google accounts as directed
                                                   lawsuit, Google has refused to retain or      by Google.
                                                   produce that data.
                                                   Google’s Position: Google stands ready        Google production of
                                                   to produce documents associated with          Plaintiffs’ data to be completed
                                                   Plaintiffs’ Google Accounts. Plaintiffs       by Friday, April 16, 2021.
                                                   have provided no information Google
                                                   could use to facilitate further
                                                   productions by identifying any of the
                                                   purported private browsing sessions at
                                                   issue. This dispute is related to RFP 10
                                                   and should be briefed together.
   4      Google server logs: The parties have a    Plaintiffs’ Position: On March 23, the       This issue has been the subject
4/13/21   dispute regarding preservation and        parties filed a joint submission             of motion practice and prior
          production of Google server logs          regarding this dispute. Dkt. 119. The        orders by this Court in the
          regarding Google’s collection and use     Court is addressing certain                  related Calhoun matter.
          of private browsing information.          “preservation and production                 Accordingly, the Court orders
                                                    obligations” tied to server logs in          as follows:

                                                            3
                      Case 5:20-cv-03664-LHK Document 133-1 Filed 04/13/21 Page 4 of 10

                                                         EXHIBIT A
                                      Brown, et al., v. Google LLC (20-cv-03664-LHK)
                                                    Calhoun and stated that
                                                    “determinations made in that case are       Google to produce the
                                                    likely to impact this case.” Dkt. 125 at    Calhoun deposition transcript
                                                    1. These logs include the information       to Plaintiffs within 2 business
                                                    that Google collects while Plaintiffs       days of it being made
                                                    and Class Members are in private            available to counsel.
                                                    browsing mode.
                                                    Google’s Position: The issue is             Google to produce all
                                                    briefed, and the Court already stated       documents produced in
                                                    that it “will address this issue with the   Calhoun regarding this issue
                                                    Parties at the hearing on April 13.”        which do not implicate
                                                    Dkt. 125 at 1-2.                            Calhoun plaintiffs’ privacy
                                                                                                issues by Friday, April 16,
                                                                                                2021.

                                                                                                All Parties in the three related
                                                                                                actions to meet and confer
                                                                                                regarding cross-use of
                                                                                                produced documents as
                                                                                                between the actions.

                                                                                                Any open issues regarding
                                                                                                cross-use will be addressed at
                                                                                                the April 29, 2021 hearing.

   5      Google’s preservation of custodial        Plaintiffs’ Position: Paragraph 4(a) of     RESOLVED
4/13/21   ESI: The parties have a dispute           the First Modified Stipulated ESI
          regarding the extent to which the         Order requires the parties to preserve      This “dispute” was a need for
          Court’s ESI Order (Dkt. 91) requires      ESI created on or received after June       clarification, which was
          Google to preserve custodial ESI back     1, 2008 “for designated custodians or       addressed at the hearing. As
          to June 1, 2008.                          descriptions of custodians.” Google         represented by Google on the
                                                    appears to read this narrowly to only       record, Google has been
                                                    cover specifically identified               preserving documents of its

                                                             4
                       Case 5:20-cv-03664-LHK Document 133-1 Filed 04/13/21 Page 5 of 10

                                                          EXHIBIT A
                                       Brown, et al., v. Google LLC (20-cv-03664-LHK)
                                                     custodians. This issue is not yet ready    anticipated custodians since
                                                     for a joint submission, but Plaintiffs     the start of litigation. Google’s
                                                     are willing to discuss this at the April   hold period is from June 1,
                                                     13, 2021 hearing.                          2008, to present. As additional
                                                     Google’s Position: Google has              potential custodians are
                                                     performed its due diligence and            identified by Plaintiffs,
                                                     preserved the documents of the             including the seven custodians
                                                     appropriate hold custodians it             identified by Plaintiffs in Dkt.
                                                     identified as well as the seven            127, Google is instituting a
                                                     custodians Plaintiffs identified in the    litigation hold as for
                                                     parties’ Joint Letter Brief (Dkt. 127)     documents from June 1, 2008
                                                     back to June 1, 2008. Google objects       to present. The Court notes
                                                     to Plaintiffs’ attempt to request          that it is possible that
                                                     information on how Google is               Plaintiff’s additional
                                                     complying with its discovery               custodians were already
                                                     obligations, as it is improper             anticipated by Google and thus
                                                     discovery on discovery. Moreover,          the hold was already in place.
                                                     Plaintiffs have not identified any
                                                     deficiencies in Google’s preservation
                                                     efforts. Thus, the parties are not at an
                                                     impasse at this time.

   6      Class member identification: The           Plaintiffs’ Position: Plaintiffs have      The Parties are to brief this
4/13/21   parties have a dispute regarding           sought this discovery for purposes of      issue further in a joint
          Plaintiffs’ RFP No. 10: “Documents         ascertaining the putative classes. The     submission not to exceed two
          sufficient to identify all alleged class   parties have been meeting and              pages by noon on April 23,
          members, including all electronic or       conferring, yet Google has evaded          2021 to be addressed at the
          physical address information associated    this request on the basis distinctions     April 29 hearing.
          with alleged class members.”               between consumers and their devices
                                                     and what Google collects versus
                                                     stores. Plaintiffs are entitled to
                                                     discovery on how Google collects
                                                     and accesses private browsing data

                                                              5
                      Case 5:20-cv-03664-LHK Document 133-1 Filed 04/13/21 Page 6 of 10

                                                        EXHIBIT A
                                     Brown, et al., v. Google LLC (20-cv-03664-LHK)
                                                   even if not stored with individual
                                                   names. Plaintiffs will be prepared to
                                                   discuss this issue at the April 13,
                                                   2021 hearing, if the Court wishes,
                                                   and to otherwise file a joint
                                                   submission.
                                                   Google’s Position: Plaintiffs’ putative
                                                   class is limited to Google Account
                                                   holders who were private browsing
                                                   while logged out of their account.
                                                   Google does not link logged out private
                                                   browsing activity with an individual’s
                                                   Google Account and does not store
                                                   electronic or physical address
                                                   information for logged-out users who are
                                                   privately browsing. Google has offered to
                                                   produce documents to show the logged-
                                                   out private browsing activity of users is
                                                   not linked, and is not reasonably linkable,
                                                   to a user’s Google Account. Since
                                                   Plaintiffs refuse to accept this
                                                   compromise, the parties are at an
                                                   impasse.

   7      Logged in and logged out: The parties    Plaintiffs’ Position: Google improperly       Plaintiffs are to review
4/13/21   have a dispute regarding what            interprets “logged out” within Plaintiffs’    Google’s production to date.
          constitutes logged in and logged out     class definitions to exclude a user who       Parties are to meet and confer
          behavior.                                browsed privately while logged out of her     and provide an update
                                                   Google account on her browser but while       regarding status of Google
                                                   concurrently logged in to a Google            production on 4/23.
                                                   account or process on another device,
                                                   such as her phone. Google takes the
                                                   position that its tracking users by their

                                                            6
                        Case 5:20-cv-03664-LHK Document 133-1 Filed 04/13/21 Page 7 of 10

                                                            EXHIBIT A
                                         Brown, et al., v. Google LLC (20-cv-03664-LHK)
                                                       devices and other identifiers, as opposed
                                                       to by name, is not tracking the user.
                                                       Google made no production.
                                                       Plaintiffs will be prepared to
                                                       discuss this issue at the April 13,
                                                       2021 hearing, if the Court
                                                       wishes, and to otherwise file a
                                                       joint submission. Google’s
                                                       Position: Google has explained,
                                                       including in writing, that it
                                                       interprets “logged out”
                                                       consistently with Plaintiffs’ class
                                                       definition: including a user who
                                                       browsed privately while logged
                                                       out of her Google account on her
                                                       browser but while concurrently
                                                       logged in to a Google account or
                                                       process on another device, such
                                                       as her phone. There is no dispute
                                                       ripe for the Court until Plaintiffs
                                                       actually identify one.

   8      Plaintiffs’ Consulting Experts: The          Plaintiffs’ Position: Plaintiffs            The Court expects experienced
4/13/21   parties may have a dispute regarding         disclosed four consulting                   counsel to be able to resolve
          Plaintiffs’ ability to show protective       experts, seeking permission to              any issues regarding retention
          order materials to their retained experts.   share discovery with them.                  of experts. Parties to provide
                                                       Plaintiffs provided to Google               an update on this issue in the
                                                       information consistent with the             4/23 submission. If this issue
                                                       requirements of the Protective              is unresolved, it must be
                                                       Order (a section Google                     presented at that time in a joint
                                                       authored). Google has asked for             2 page statement.
                                                       more than what is required by
                                                       the Protective Order. Google also

                                                               7
Case 5:20-cv-03664-LHK Document 133-1 Filed 04/13/21 Page 8 of 10

                               EXHIBIT A
            Brown, et al., v. Google LLC (20-cv-03664-LHK)
                          objected to one expert, Mr.
                          Shinde, because he resides in
                          India. Plaintiffs have asked
                          Google to reconsider its
                          objection to Mr. Shinde, who is
                          currently providing consulting
                          services to Quinn Emmanuel.
                          This issue is not yet ripe.
                          Google’s Position: The Protective
                          Order provides a party the right to
                          seek certain information before
                          agreeing to share AEO material with
                          a particular expert. Plaintiffs’ initial
                          disclosures were insufficient. Google
                          sought additional information
                          designed to evaluate the potential
                          harm with sharing its most sensitive
                          documents with these third parties.
                          Plaintiffs have now disclosed that one
                          of their proposed experts performs
                          work for Apple, a Google competitor.
                          Google is still evaluating the newly
                          provided information. This causes no
                          prejudice to Plaintiffs because no
                          AEO materials have yet been
                          produced in this litigation.




                                   8
                         Case 5:20-cv-03664-LHK Document 133-1 Filed 04/13/21 Page 9 of 10

                                                             EXHIBIT A
                                          Brown, et al., v. Google LLC (20-cv-03664-LHK)


                                               Current Disputes Identified by Google
Dispute                    Dispute                      Status of Disputes Identified by Google    Status as of 4/13/21 Hearing
  No.                                                  (as of 4/7/21 Joint Submission – Dkt. 129
   9    Plaintiffs’ Responses to Google’s               Plaintiffs’ responses to Google’s          Parties are to continue their
4/13/21 Requests for Admissions Nos. 1, 2, 3, 4,        Requests for Admissions are                meet and confer efforts. For
        5, 6, 7, 9, 10, 11, 12, 14, 15, 16, 17.
                                                        inadequate and evasive, avoiding           specific requests unresolved by
                                                        straightforward answers on such things     4/23, Parties are to submit
                                                        as whether Plaintiffs reviewed and         the dispute as required by
                                                        consented to the Google’s Privacy          this Court’s standing order
                                                        Policy. Google has requested Plaintiffs    on discovery. Parties will be
                                                        amend them accordingly. Google does        prepared to meet and confer
                                                        not believe this issue is ripe and hopes   further as necessary at the
                                                        to resolve it without Court                hearing on 4/29/21.
                                                        intervention.

  10      Plaintiffs’ Responses to Google’s            Plaintiffs’ responses to Google’s           Parties are to continue their
4/13/21   Interrogatories Nos. 1, 2, 4, 5, 7,          Interrogatory requests are inadequate       meet and confer efforts. For
          9, 10.                                                                                   specific requests unresolved by
                                                       and seek to shield from production
                                                       basic information requested by Google,      4/23, Parties are to submit
                                                       such as whether Plaintiffs reviewed         the dispute as required by
                                                       Google’s Privacy Policy and terms of        this Court’s standing order
                                                       service. Google has requested               on discovery. Parties will be
                                                       Plaintiffs review their responses.          prepared to meet and confer
                                                       Google does not believe this issue is       further as necessary at the
                                                       ripe and hopes to resolve it without        hearing on 4/29/21.
                                                       Court intervention.

  11      Plaintiffs’ Response to Google’s             Plaintiffs again provided inadequate        Parties are to continue their
4/13/21   Requests for Production Nos. 2, 3, 6, 7,                                                 meet and confer efforts. For
          9.                                           responses and refused to produce
                                                       relevant and discoverable information       specific requests unresolved by
                                                                                                   4/23, Parties are to submit

                                                                9
Case 5:20-cv-03664-LHK Document 133-1 Filed 04/13/21 Page 10 of 10

                                EXHIBIT A
             Brown, et al., v. Google LLC (20-cv-03664-LHK)
                          requested by Google, documents and           the dispute as required by
                          communications related to Chrome             this Court’s standing order
                          and Chrome Incognito Mode. Google            on discovery. Parties will be
                          has asked Plaintiffs to amend their          prepared to meet and confer
                          responses. Google does not believe           further as necessary at the
                          this issue is ripe and hopes to resolve it   hearing on 4/29/21.
                          without Court intervention.




                                   10
